669 F.2d 218
29 Fair Empl.Prac.Cas.  1817
Joscelyn A. CATON and Calvin Shepherd on behalf ofthemselves and all others similarly situated,Plaintiffs-Appellants,v.CANAL ZONE GOVERNMENT, Defendant-Appellee.
No. 81-3730

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Feb. 17, 1982.
Appeal from the United States District Court for the District of the Canal Zone.
Pierce & Kiyonaga, P.S.C., David J. Kiyonaga, Miami, Fla., Robert K. Guillory, Eunice, La., for plaintiffs-appellants.
Frank J. Violanti, Asst. U.S. Atty., Miami, Fla., for defendant-appellee.
Before GEE, GARZA and TATE, Circuit Judges.
PER CURIAM:


1
This case is affirmed on the basis of the district court opinion of October 1, 1981 of John R. Brown, Circuit Judge, sitting by designation and published in 522 F.Supp. 1.


2
AFFIRMED.